                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

VICTOR P KEARNEY,

       Appellant,
v.                                                                        Civ. No. 18-888 JB/GJF

LOUIS ABRUZZO, et al.,

       Appellees.

                 ORDER SETTING EXPEDITED BRIEFING SCHEDULE

       THIS MATTER comes before the Court on Appellant’s “Emergency Motion for Stay

Pending Appeal” (“Motion”). ECF No. 3. Appellant seeks to stay the Bankruptcy Court’s order

modifying the automatic bankruptcy stay pursuant to 11 U.S.C. § 362.              Bankruptcy Rule

8007(b)(4) provides that when such a motion is filed in the District Court, the appellant must give

“reasonable notice . . . to all parties.” Balancing this requirement with the emergency nature of

the request, the Court finds an expedited briefing scheduled is appropriate, as set forth below.

       The Court hereby ORDERS Appellees to RESPOND to the Motion no later than 12:00

p.m. on Monday, October 15, 2018.

       It is FURTHER ORDERED that Appellant may file an optional reply no later than 12:00

p.m. on Tuesday, October 16, 2018.

       IT IS SO ORDERED.




                                              ________________________________________
                                              THE HONORABLE GREGORY J. FOURATT
                                              UNITED STATES MAGISTRATE JUDGE
